POOR PERSONS
The County Commissioners of Kay County may, subject to the limitation of 56 O.S. 189 [56-189](a)(b) (1976), utilize and expend funds in payment of rents for office space for the staff personnel employed by DISRS.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question, to-wit: May the County Commissioners, in their discretion, utilize and expend county funds in payment of rents for office space for the staff personnel employed by DISRS for the implementation of 10 O.S. 601 [10-601] et seq. (1976)? There are two statutes which bear directly on the question posed. These two statutes are 56 O.S. 162.1 [56-162.1] (1971), and 56 O.S. 189 [56-189](a) (1976). The pertinent provisions of the two statutes are as follows: Title 56 O.S. 162.1 [56-162.1] (1971): "(a) The Department of Public Welfare shall also be known as, and may perform official acts and transact official business in the name of, Department of Institutions, Social and Rehabilitative Services.  "(b) The Oklahoma Public Welfare Commission shall also be known as, and may perform official acts and transact official business in the name of, the Commission for Institutions, Social and Rehabilitative Services.  "(c) The Director of Public Welfare shall also be known as, and may perform official acts and transact official business in the name of, the Director of Institutions, Social and Rehabilitative Services." Title 56 O.S. 189 [56-189](a) (1976): "(a) The Board of County Commissioners in each county shall be required to furnish quarters for the local units of the Oklahoma Public Welfare Department, such quarters to be located in the county courthouse or other suitable building in the county seat; to furnish light, heat and water and supply adequate toilet facilities; and it shall be the duty of the County Excise Board to provide adequate appropriations to enable the County Commissioners to comply with this provision; provided, that if no suitable quarters or adequate facilities are available in the county courthouse or in the county seat, the same shall be furnished and supplied in the city or town in the county, but not the county seat thereof, having the greatest population.  "(b) If the Oklahoma Public Welfare Commission determines that adequate or suitable quarters, office space or facilities for the local units of the Department of Public Welfare are not obtainable from a county, the Department may enter into an agreement with the Board of County Commissioners of the county, or with any state agency or public trust, for the construction or renovation of a building or buildings where local units of the Department may have quarters, office space or facilities; or may enter into a lease agreement for the rental of space and facilities in a building or buildings constructed or renovated by the county, or a state agency, public trust or building authority, for the purpose of providing office space to the Department or any other public agency or agencies. The Department shall not enter into any agreement under the provisions of this subsection unless federal financial participation is obtainable, and in no event shall the Department agree to pay, as rental for office space, more than seventy-five per cent (75%) of comparable rental rates in the locality. All such agreements shall contain provisions as to financial participation therein by the parties to the agreement, payments to be made for the use or occupancy of the office space and facilities, and ownership of the building or buildings after payment of the cost of construction or renovation thereof has been completed, consistent with the requirements necessary for the Department to obtain or receive federal funds for such purpose. Provided, that the county shall contribute or pay, or cause to be contributed or paid, from sources other than proceeds of bonds issued for construction or renovation of the building or buildings, not less than fifty per cent (50%) of the appraised value of the completed projects. The Board of County Commissioners of the county is hereby authorized to enter into such agreements with the Department; and funds derived from issuance of county bonds may be used for the construction or renovation of such buildings; and cost of maintenance and operation of the building or buildings may be paid from the General Fund of the county." The provisions of 56 O.S. 162.1 [56-162.1] (1971), clearly confer synonymity on the Department of Public Welfare and the Department of Institutions, Social and Rehabilitative Services (DISRS). Coupling 56 O.S. 162.1 [56-162.1] (1971), with 56 O.S. 189 [56-189](a)(b) (1976), results in a charge to the County Commissioners to provide office space for DISRS subject to the limitations set out in subsection (b) that: (1) Federal financial participation is obtainable.  (2) The rental payments must not be more than seventy-five per cent (75%) of comparable rental rates in the locality.  It is, therefore, the opinion of the Attorney General that the answer to your question is in the affirmative. The County Commissioners of Kay County may, subject to the limitations of 56 O.S. 189 [56-189](a)(b) (1976), utilize and expend funds in payment of rents for office space for the staff personnel employed by DISRS.  (J. ANGELA ABLES)